Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 14, 2022 has been entered.
 	Claims 8, 9, 20, and 21 are canceled. Claims 25-28 are new. Claims 1-7, 10-19, and 22-28 are pending and will be considered for examination. 









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-19, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 recite the limitation “...intentionally preventing transmission of content to a device associated with the user until the particular amount of time has passed...” This specific limitation is not supported by Applicant’s specification as originally filed. Applicant’s specification provides a general disclosure of delaying transmission of content (see paragraphs [11], [23], [91] line 6, and [131] lines 5 and 6), but it does not disclose the specific claimed limitation. 

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under prior art, have been considered but are moot because the new ground(s) of rejection. Applicant argues that Hirose’s general disclosure of delaying transmission of content is not the same as Applicant’s specific limitation of “...intentionally preventing transmission of content to a device associated with the user until the particular amount of time has passed...” (see page 9 of Remarks filed on July 14, 2022). However, Applicant’s specification does not provide written description support for this specific limitation. Instead, Applicant’s specification provides a general disclosure of delaying transmission of content (see paragraphs [11], [23], [91] line 6, and [131] lines 5 and 6).

Allowable Subject Matter
Claims 1-7, 10-19, and 22-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claims 1 and 13 recite the following limitations:

“...intentionally preventing transmission of content to a device associated with the user until the particular amount of time has passed...”

	Although claims 1 and 13 recite an abstract idea, they are not directed to an abstract idea because the abstract idea is integrated into a practical application of the abstract idea. For example, the additional elements recited in claims 1 and 13 apply or use the abstract idea in some other meaningful way beyond linking the use of the abstract idea to a particular technological environment. As such, claims 1 and 13 recite eligible subject matter.    

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2013/0007875 A1 (“Jakobsson”): Jakobsson teaches a computer-implemented method comprising: receiving an indication that a user intends to purchase an item of a product in an online store (paragraph [0016], lines 6-13 teaches an online store that sells products) associated with a computing system (paragraph [0018] teaches a user adds products to a virtual shopping cart; paragraph [0019], lines 1-2 teaches the user is ready to check out); implementing an intentional computer delay during a sale of the item to the user in the online store (paragraph [0016], lines 6-11) to slow down an automated application (paragraphs [0019], lines 5-17; [0020], lines 1-4; [0023]; [0034]; [0037]; [0039], lines 12-18; and [0049] teach implementing a configured delay by providing instructions to perform a series of tasks that would be easy for a human but difficult for a machine). However, Jakobsson does not teach or suggest the limitations identified above.
(ii) US 2013/0339071 A1 (“Hirose”): Hirose teaches delaying transmission of content to a device associated with the user (paragraph [0028] a transaction includes a user request transmitted via a browser over a network to access certain computer-controlled resources...the resources can be associated with tickets [content] or with handling ticket transactions, such as the sale or transfer of tickets; paragraph [0030] Web page depicting such a delay or wait symbol is illustrated in FIG. 6E shows a loading screen which is interpreted as delaying the transfer of tickets (content) to a user, examiner notes that Applicant’s specification provides examples of content for delaying transmission including a screen page a customer needs to access in order to initiate and/or complete a checkout process [0091]; [0011] user terminal can be a computing device, cell phone or personal computer). However, Applicant has argued that Hirose’s general disclosure of delaying transmission of content is not the same as Applicant’s specific limitation of “...intentionally preventing transmission of content to a device associated with the user until the particular amount of time has passed...” (see page 9 of Remarks filed on July 14, 2022).
 (iii) “What is Captcha & Why it is important for Your eCommerce Site” by Ruby Goradia (“Goradia”): Goradia discloses the benefits of using Captcha on an eCommerce website. However, Goradia does not teach suggest the limitations identified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/          Primary Examiner, Art Unit 3684